Citation Nr: 1231708	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and if so, whether the reopened claim should be granted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for right knee disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from August 1998 to January 1999, from April 2002 to August 2002 and from January 2003 to September 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In November 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is in the claims folder.  

The issues of entitlement to service connection for acquired psychiatric disability, including PTSD, and right knee disability are addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was denied in a March 2006 rating decision that was not appealed.

2.  Evidence received since the March 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.

3.  The claim of entitlement to service connection for a stomach disability was denied in a March 2006 rating decision that was not appealed.

4.  Evidence received since the March 2006 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for a stomach disability.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the March 2006 rating decision, the criteria for reopening the claim for service connection for PTSD, now characterized as a claim for service connection for acquired psychiatric disability to include PTSD, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  As new and material evidence has not been received since the March 2006 rating decision, the criteria for reopening the claim for service connection for a stomach disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that VA provided the Veteran an initial VCAA notice letter in January 2009, prior to issuance of the rating decision on appeal.  This notice informed the Veteran of the basis for the prior denial and the respective duties of VA and the Veteran in obtaining evidence.  This letter also included notice of the disability rating and effective date elements of his claim.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been obtained and associated with the record.  VA does not have a duty to provide the Veteran with a VA examination if a previously denied claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required. 

Nevertheless, the Board does acknowledge that the Veteran was provided a VA examination on his claimed stomach disability in 2009.  In this regard, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate. In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, any possible inadequacies of the VA examination with regard to the Veteran's application to reopen his claim are moot, as the Board is finding that new and material evidence has not been received to reopen the claim.

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

Stomach Disability

In a March 2006 rating decision, the RO denied service connection for stomach disability because service treatment records showed treatment for acute abdominal pain and diarrhea in service with no current disability that was shown to be related to chronic disability in service.  

The RO notified the Veteran of this decision and his right to appeal.  No appeal was filed and the decision became final.

The evidence of record at the time of the March 2006 decision included service treatment records, the Veteran's original VA compensation claim (VA Form 21-526), a VA examination report dated in October 2005, and VA treatment records dated in July 2003 for alcohol abuse.  In this record there was a note that the Veteran had diarrhea and abdominal pain when started on Bupropion/Seroquel.  He was also heavily drinking alcohol.  

Service treatment records document no diagnosed stomach disability but do include a post-deployment health assessment in which the Veteran complained that he had had indigestion, diarrhea and stomach problems during his deployment.  

An October 2005 report of VA gastrointestinal examination reflects that the Veteran reported that he had food poisoning symptoms such as diarrhea and abdominal pain in Iraq and currently had recurring sudden cramping and a need to get to the bathroom or else he would have incontinence periodically.  He was taking no medications for this problem.  He denied any nausea and vomiting except for what occurred in 2003.  Examination revealed that the Veteran gained 60 pounds over the last two years.  He had normal bowel sounds and no tenderness or organomegaly.  The diagnosis was that the symptoms reported were similar to irritable bowel syndrome (IBS) but he was currently pain free without symptoms.  When they occur, they are GI symptoms.  He quit smoking nine months ago because smoking increased his number of bowel movements, but he smoked even before the symptoms started.  The symptoms were not exactly considered IBS.  It was noted that the type of symptoms can increase if someone feels stressed, but the Veteran reported that he did not have the symptoms when he was stressed.  He stated that they happen by themselves without precipitating factors.  The examiner concluded that it is unlikely that the current symptoms were related to food poisoning during Iraq.  

Evidentiary submissions received since the March 2006 prior final decision include VA treatment records dated from July 2006 through May 2010, written statements and testimony from the Veteran, and a report of VA gastrointestinal examination dated in September 2009.  During examination, the Veteran complained of burning consistent with reflux after eating at McDonalds in 2000.  Then, he would go for three to six months symptom free followed by a few weeks of symptoms.  He also reported heavy alcohol use since 19 and being put in alcohol rehabilitation prior to discharge from service in September 2003.  He reported that after service he worked in restaurants and sampled foods, giving him heartburn.  Acidic, sugary and fatty foods, as well as coffee, brought on the symptoms but five to ten Tums resolves the problem.  Over the past nine months, while working night shifts at Sikorsky, his symptoms worsened.  He now eats dinner at 2:00 a.m.  He reported that an upper endoscopy revealed an abnormality while a colonoscopy was normal.  He reported that his VA provider had given him a prescription which he had not yet taken.  He was currently feeling fine.  Laboratory tests were noted to be unrevealing.  He reported that since he changed his diet and went to a naturopath, his symptoms were less severe.  He reportedly avoided milk products but used it in his coffee daily.  

The examiner noted that the Veteran reported nausea with Lithium in March 2009.  However, the Veteran denied current dysphagia, hematemesis or melena, nausea or vomiting, neoplasm or esophageal trauma.  He had gained 9 pounds since January 2009 despite reporting weight loss.  The diagnosis was gastroesophageal reflux disease (GERD) by history, with subjective report of onset in military and as likely as not his prior chronic alcohol consumption contributed to his GERD symptoms.  

As to the IBS complaints, the Veteran felt he developed food poisoning while deployed and has had loose stools ever since.  After he eats he gets abdominal pain and hears his abdomen grumbling and he must get to a bathroom or have an accident.  He reported reflux with fried foods.  Following physical examination, the diagnosis was gastroenteritis during deployment, as likely as not, resolved.  The examiner noted that medications used by the Veteran, to include Lithium, Seroquel and Bupropion and chronic alcohol abuse can cause diarrhea, nausea, vomiting and abdominal pain.  The examiner opined that the intermittent diarrhea, nausea and vomiting since discharge as likely as not can be explained by the Veteran's prior and current medications, prior alcohol substance abuse and known current lactose intolerance.  

The Veteran testified before the undersigned that he had food poisoning in Kuwait along with much of his platoon.  He now has explosive episodes where he has to get to the bathroom right away.  He is trying to control it with his diet.  

Having carefully reviewed the evidence of record, the Board finds that new and material has not been submitted to reopen the claim for service connection for stomach disability.  At the time of the last denial, there was evidence of a current GI symptoms and manifestations as reflected in the October 2005 examination, but no evidence of nexus between a current disorder and service.  The Veteran argues that he had stomach problems in service and his post service treatment establishes the existence of current problems.  The recent evidentiary submissions do not tend to cure any prior evidentiary defect and, to the extent that they show ongoing treatment for gastrointestinal complaints, are cumulative or redundant of previously considered evidence.  The recent evidentiary submissions do not tend to show a relationship between any current disorder of the stomach and service.  Although the Veteran essentially argues that he has had continuity of symptomatology since service, his current statements are cumulative of those previously submitted.  Moreover, the report of VA examination in September 2009 may be new, but not material as it does not relate to an unestablished fact necessary to substantiate the claim.  In fact, it is negative and wholly against the claim.  Any findings noted are affirmatively attributed to non-service sources such as medication, alcohol use and diet.  

To the extent that the Veteran asserts that he has a stomach disability related to service, this is cumulative.  Similarly, testimony and treatment records showing the existence of post service gastrointestinal complaints is cumulative as this had been previously established.  This evidence is not new and material.

Evidence that tends to confirm a previously established fact is cumulative.  As noted by the Federal Circuit, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

Therefore, absent new and material evidence, the petition to reopen must be denied. The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra. 

PTSD

By an unappealed rating decision in March 2006, the claim for service connection for PTSD was denied.  Evidence considered at that time included the Veteran's active duty STRs dated from April 2002 through September 2003.  These do not show treatment for PTSD.  A VA treatment record dated in July 2003 reflects one diagnosis of PTSD and alcohol abuse as the Veteran was being evaluated by VA prior to his discharge, while the majority of VA treatment records dated in July and August 2003 reflect treatment for a findings of alcohol abuse.  His service records indicate that the Veteran was in Kuwait for three months in 2003.  His DD 214 reflects that his military occupational specialty was field radio operator.  Also of record was an October 2005 VA examination report which notes diagnosis of PTSD, alcohol abuse in remission.  

Based on a review of the evidence, the RO concluded that service connection for PTSD was not warranted because the Veteran's alleged stressors were not verified.  It was noted that he did not have any medals signifying combat and that he did not return a questionnaire detailing his stressor to VA.  The Veteran was notified of this rating decision and of his appellate rights; however, he did not appeal. 

The current claim to reopen was received in January 2009.  The claim was characterized as one for acquired psychiatric disability to include PTSD.

Evidence received since the March 2006 rating decision pertaining to PTSD includes three letters from comrades discussing the Veteran's duties in Camp Commando, Kuwait.  These reflect that the Veteran traveled back and forth through Kuwait and Iraq resupplying and providing communication to troops on a daily basis.  He also provided base security and spent many hours on guard duty.  Additionally, the Veteran wrote a detailed report of his stressors which occurred in Kuwait and submitted this in February 2009 that is essentially consistent with his reported duties as they have now been described.  

The Board finds that the information about his duties in the Kuwait is sufficient to verify his stressor that he was in fear of hostile forces on an ongoing basis.  In this regard the Board notes that the comrade statements and the Veteran's description of his duties directly addresses an element of entitlement to service connection that was not shown in March 2006.  This is not cumulative or redundant of the evidence previously of record, particularly in light of the new PTSD criteria that will be discussed in the Remand portion of this decision.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for PTSD.  See Shade, 24 Vet. App. 110.



ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for stomach disability is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disability to include PTSD is granted.


REMAND

Acquired Psychiatric Disability including PTSD

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals  (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

As noted, the Veteran claims that he has psychiatric disability related to service, to include PTSD and bipolar disorder.  In this regard, the Board notes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  In this regard, there is current diagnosis of PTSD as reflected in the Vet Center records, but the VA examination report indicates no current PTSD based on a lack of current depression and adjustment difficulties.  The Vet Center report lists continued symptoms which dispute this finding.  Moreover, the record is replete with reference to findings of bipolar disorder, and the treatment records suggest that this disability pre-existed service.  

With respect to this reopened claim for service connection, there is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Prior to the examination, all outstanding medical records should be obtained.

Right Knee

In the present case, STRs do not show that the Veteran was found to have right knee disability, or that he reported any pertinent complaints in this regard.  The Veteran has attributed current right knee disability to his left knee disability.  The Veteran has been awarded service connection for left knee disability.  The record contains evidence of post-service treatment for right knee disability.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed right knee disability and his service and/or service-connected left knee disability is necessary.  The VA examination of record does not address the issue of whether there is right knee disability that is prosimately due to left knee disability.  Prior to the examination, all outstanding medical records should be obtained.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

1.  Updated VA treatment records should be obtained.  

2.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to the stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim. 

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or the presumed in-service stressors. 

With respect to each additional acquired psychiatric disorders present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  If the examiner is of the opinion that a bipolar disorder was present during service, the examiner should provide an opinion as to whether the disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3.  The Veteran also should be afforded a VA examination by an appropriate physician to determine whether it is at least as likely as not that any diagnosed right knee disability is etiologically related to service or was caused or aggravated by service-connected disability or disabilities.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to any right knee disability present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service, or was caused or permanently worsened by the Veteran's service-connected left knee disability? 

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4.  The RO should also undertake any other development it determines to be warranted. 

5.  The RO should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


